Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 6, 2018.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-18-00899-CV



                     IN RE DONNIE MINNARD, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              125th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-31207

                         MEMORANDUM OPINION

      On October 17, 2018, relator Donnie Minnard filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017); see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Kyle Carter, presiding judge of the 125th District Court of Harris County,
to vacate his October 3, 2018 order. In the order, the respondent ordered that the
deposition of relator be video recorded.

      Relator also has filed a motion asking this court to stay the October 3, 2018
order. See Tex. R. App. P. 52.10.

      With certain exceptions not applicable in this proceeding, to obtain mandamus
relief, a relator must show both that the trial court clearly abused its discretion and
that the relator has no adequate remedy at law, such as an appeal. In re Prudential
Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Relator has
not shown that the trial court clearly abused its discretion. We therefore deny
relator’s petition for writ of mandamus and motion for stay.




                                        PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Busby.




                                           2